                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

REO L. COVINGTON,

        Plaintiff,
                                                  Case No. 18-cv-134-wmc
   v.

JAMES GREER, JUDY SMITH,
DR. LORI ADAMS, JEFF FREUND,
SCOTT KINNARD, AND C.O. II WOLF,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case with prejudice.




        /s/                                             02/06/2020
        Peter Oppeneer, Clerk of Court                     Date
